

115 S1852 IS: Solution for Undocumented Children through Careers, Employment, Education, and Defending our Nation Act
U.S. Senate
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1852IN THE SENATE OF THE UNITED STATESSeptember 25, 2017Mr. Tillis (for himself, Mr. Lankford, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize the cancellation of removal and adjustment of status of certain aliens who are
			 long-term United States residents and who entered the United States as
			 children, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Solution for Undocumented Children through Careers, Employment, Education, and Defending our Nation Act or the SUCCEED Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Cancellation of removal of certain long-term residents who entered the United States as children. Sec. 4. Conditional permanent resident status. Sec. 5. Removal of conditional basis for permanent residence.Sec. 6. Limitation on parole authority. Sec. 7. Failure to comply with status requirements; visa overstays. Sec. 8. Benefits for relatives of aliens granted conditional permanent resident status. Sec. 9. Exclusive jurisdiction. Sec. 10. Confidentiality of information. Sec. 11. Restriction on welfare benefits for conditional permanent residents. Sec. 12. GAO report. Sec. 13. Military enlistment. Sec. 14. Eligibility for naturalization.  2.DefinitionsIn this Act:
 (1)In generalExcept as otherwise specifically provided, any term used in this Act that is also used in the immigration laws shall have the meaning given such term in the immigration laws.
 (2)Alien enlisteeThe term alien enlistee means a conditional permanent resident that seeks to maintain or extend such status by complying with the requirements under this Act relating to enlistment and service in the Armed Forces of the United States.
 (3)Alien postsecondary studentThe term alien postsecondary student means a conditional permanent resident that seeks to maintain or extend such status by complying with the requirements under this Act relating to enrollment in, and graduation from, an institution of higher education in the United States.
			(4)Conditional permanent resident
 (A)DefinitionThe term conditional permanent resident means an alien described in subparagraph (B) who is granted conditional permanent resident status under this Act.
 (B)DescriptionAn alien granted conditional permanent resident status under this Act— (i)shall not be considered to be an alien who is unlawfully present in the United States for purposes of the immigration laws, including section 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623);
 (ii)shall not be considered a lawful permanent resident for the purpose of— (I)petitioning for relatives under section 204(a) of the Immigration and Nationality Act (8 U.S.C. 1154(a)); or
 (II)seeking adjustment of status under section 245(a) of such Act (8 U.S.C. 1255(a)); (iii)has the intention to permanently reside in the United States;
 (iv)is not required to have a foreign residence which the alien has no intention of abandoning; and (v)shall be considered to have been inspected and admitted for the purposes of section 245(a) of the Immigration and Nationality Act (8 U.S.C. 1255(a)) after the condition on the alien’s permanent resident status has been removed pursuant to section 5.
 (5)Federal public benefitThe term Federal public benefit means— (A)the American Opportunity Tax Credit authorized under section 25A(i) of the Internal Revenue Code of 1986;
 (B)the Earned Income Tax Credit authorized under section 32 of the Internal Revenue Code of 1986; (C)the Health Coverage Tax Credit authorized under section 35 of the Internal Revenue Code of 1986;
 (D)Social Security benefits authorized under title II of the Social Security Act (42 U.S.C. 401 et seq.);
 (E)Medicare benefits authorized under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and
 (F)benefits received under the Federal-State Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
 (6)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).
 (7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that the term does not include an institution of higher education outside the United States.
 (8)Military-related termsThe terms active duty, active service, active status, and armed forces have the meanings given those terms in section 101 of title 10, United States Code. (9)Applicable Federal tax liabilityThe term applicable Federal tax liability means liability for Federal taxes imposed under the Internal Revenue Code of 1986, including any penalties and interest on such taxes.
 (10)SecretaryThe term Secretary means the Secretary of Homeland Security. (11)Significant misdemeanorThe term significant misdemeanor means—
 (A)a criminal offense involving— (i)domestic violence;
 (ii)sexual abuse or exploitation, including sexually explicit conduct involving minors (as such terms are defined in section 2256 of title 18, United States Code);
 (iii)burglary; (iv)unlawful possession or use of a firearm;
 (v)drug distribution or trafficking; or (vi)driving under the influence or driving while intoxicated; or
 (B)any other misdemeanor for which the individual was sentenced to a term of imprisonment of not less than 90 days (excluding a suspended sentence).
				3.Cancellation of removal of certain long-term residents who entered the United States as children
			(a)Special rule for certain long-Term residents who entered the United States as children
 (1)In generalNotwithstanding any other provision of law and except as otherwise provided in this Act, the Secretary may cancel the removal of an alien who is inadmissible or deportable from the United States and grant the alien conditional permanent resident status under this Act, if the alien—
 (A)has been physically present in the United States for a continuous period since June 15, 2012;
 (B)was younger than 16 years of age on the date on which the alien initially entered the United States;
 (C)was younger than 31 years of age and had no lawful status in the United States on June 15, 2012; (D)if 18 years of age or older—
 (i)has, while in the United States, earned a high school diploma, obtained a general education development certificate recognized under State law, or received a high school equivalency diploma;
 (ii)has been admitted to an institution of higher education in the United States; or (iii)has served, is serving, or has enlisted in the Armed Forces of the United States;
 (E)if younger than 18 years of age— (i)is attending, or has enrolled in, a primary or secondary school; or
 (ii)is attending, or has enrolled in, a postsecondary school; (F)has been a person of good moral character (as defined in section 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f))) since the date on which the alien initially entered the United States;
 (G)has paid any applicable Federal tax liability or has agreed to cure such liability through a payment installment plan that has been approved by the Internal Revenue Service;
 (H)subject to paragraph (2)— (i)is not inadmissible under paragraph (1), (2), (3), (4), (6)(C), (6)(E), (8), (9)(C) or (10) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), and is not inadmissible under subparagraph (A) of section 212(a)(9) of such Act (unless the Secretary determines that the sole basis for the alien’s removal under such subparagraph was unlawful presence under subparagraph (B) of such section 212(a)(9));
 (ii)is not deportable under paragraph (1)(D), (1)(E), (1)(G), (2), (3), (4), (5), or (6) of section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a));
 (iii)has not ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion; and
 (iv)has not been convicted of— (I)a felony under Federal or State law, regardless of the sentence imposed;
 (II)any combination of offenses under Federal or State law for which the alien was sentenced to imprisonment for at least 1 year; or
 (III)a significant misdemeanor; and (I)has never been under a final administrative or judicial order of exclusion, deportation, or removal, unless the alien—
 (i)has remained in the United States under color of law after such final order was issued; or (ii)received the final order before attaining 18 years of age.
						(2)Waiver
 (A)In generalThe Secretary may waive, on a case-by-case basis, a ground of inadmissibility under paragraph (1), (4), (6)(B), or (6)(E) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), and a ground of deportability under paragraph (A), (B), (C), or (E) of section 237(a)(1) of such Act (8 U.S.C. 1227(a)(1)) for humanitarian purposes or if such waiver is otherwise in the public interest.
 (B)Quarterly reportNot later than 180 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary shall submit a report to Congress that identifies—
 (i)the number of waivers under this paragraph that were requested by aliens during the preceding quarter;
 (ii)the number of such requests that were granted; and (iii)the number of such requests that were denied.
						(3)Procedures
 (A)Application for affirmative reliefThe Secretary shall issue regulations that provide a procedure for eligible individuals to affirmatively apply for the relief available under this subsection without being placed in removal proceedings.
					(B)Acknowledgment to bars to relief
 (i)Acknowledgment of notificationThe regulations issued pursuant to subparagraph (A) shall include a requirement that each alien applying for conditional permanent resident status under this Act who is at least 18 years of age sign, under penalty of perjury, an acknowledgment confirming that the alien was notified and understands that he or she will be ineligible for any form of relief or immigration benefit under this Act or other immigration laws other than withholding of removal under section 241(b)(3), or relief from removal based on a claim under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December 10, 1984, if the alien violates a term for conditional permanent resident status under this Act.
 (ii)ExceptionNotwithstanding an acknowledgment under clause (ii), the Secretary may allow an alien who violated the terms of conditional permanent resident status (other than a criminal alien or an alien deemed to be a national security or public safety risk) to seek relief from removal if the Secretary determines that such relief is warranted for humanitarian purposes or if otherwise in the public interest.
 (iii)Judicial reviewNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to review a determination by the Secretary under clause (iii).
 (4)Submission of biometric and biographic dataThe Secretary may not cancel the removal of an alien or grant conditional permanent resident status to the alien under this Act unless the alien submits biometric and biographic data, in accordance with procedures established by the Secretary. The Secretary shall provide an alternative procedure for applicants who are unable to provide such biometric or biographic data because of a physical disability or impairment.
				(5)Background checks
 (A)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines is appropriate, including information obtained pursuant to subparagraph (C)—
 (i)to conduct security and law enforcement background checks of an alien seeking relief under this subsection; and
 (ii)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for such relief.
 (B)Completion of background checksThe security and law enforcement background checks required under subparagraph (A) shall be completed, to the satisfaction of the Secretary, before the date on which the Secretary cancels the removal of the alien under this Act.
 (C)Criminal record requestsThe Secretary, in cooperation with the Secretary of State, shall seek to obtain information about any criminal activity the alien engaged in, or for which the alien was convicted in his or her country of nationality, country of citizenship, or country of last habitual residence, from INTERPOL, EUROPOL, or any other international or national law enforcement agency of the alien’s country of nationality, country of citizenship, or country of last habitual residence.
 (6)Medical examinationAn alien applying for relief available under this subsection shall undergo a medical examination conducted by a designated civil surgeon pursuant to procedures established by the Secretary.
 (7)Military selective serviceAn alien applying for relief available under this subsection shall establish that the alien has registered for the Selective Service under the Military Selective Service Act (50 U.S.C. App. 451 et seq.) if the alien is subject to such registration requirement under such Act.
				(8)Treatment of expunged convictions
 (A)In generalThe Secretary shall evaluate expunged convictions on a case-by-case basis according to the nature and severity of the offense to determine whether, under the particular circumstances, an alien may be eligible for—
 (i)conditional permanent resident status under this Act; (ii)removal of the conditional basis of the permanent resident status under section 5; or
 (iii)adjustment to permanent resident status under this Act. (B)Judicial reviewNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to review a determination by the Secretary under subparagraph (A).
 (b)Termination of continuous periodFor purposes of this section, any period of continuous residence or continuous physical presence in the United States of an alien who applies for cancellation of removal under subsection (a) shall not terminate when the alien is served a notice to appear under section 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)).
			(c)Treatment of certain breaks in presence
 (1)In generalExcepted as provided in paragraph (2), an alien shall be considered to have failed to maintain continuous physical presence in the United States under subsection (a)(1)(A) if the alien has departed from the United States for—
 (A)any period exceeding 90 days; or (B)any periods exceeding 180 days, in the aggregate, during a 5-year period.
 (2)Extensions for exceptional circumstancesThe Secretary may extend the periods described in paragraph (1) by 90 days if the alien demonstrates that the failure to timely return to the United States was due to exceptional circumstances. The exceptional circumstances determined sufficient to justify an extension should be not less compelling than the serious illness of the alien, or the death or serious illness of the alien’s parent, grandparent, sibling, or child.
 (3)Exception for military serviceAny time spent outside of the United States that is due to the alien’s active service in the Armed Forces of the United States shall not be counted towards the time limits set forth in paragraph (1).
				(d)Rulemaking
 (1)Initial publicationNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish regulations implementing this section.
 (2)Interim regulationsNotwithstanding section 553 of title 5, United States Code, the regulations required under paragraph (1) shall be effective, on an interim basis, immediately upon publication but may be subject to change and revision after public notice and opportunity for a period of public comment.
 (3)Final regulationsWithin a reasonable time after publication of the interim regulations under paragraph (1), the Secretary shall publish final regulations implementing this section.
 (e)Removal of alienThe Secretary may not seek to remove an alien who establishes prima facie eligibility for cancellation of removal and conditional permanent resident status under this Act until the alien has been provided with a reasonable opportunity to file an application for conditional permanent resident status under this Act.
			4.Conditional permanent resident status
 (a)Initial length of statusConditional permanent resident status granted to an alien under this Act shall be valid— (1)for an initial period of 5 years, subject to termination under subsection (c), if applicable; and
 (2)if the alien will not attain 18 years of age before the end of the period described in paragraph (1), until the alien reaches 18 years of age.
				(b)Terms of conditional permanent resident status
 (1)EmploymentA conditional permanent resident may— (A)be employed in the United States incident to conditional permanent resident status under this Act; and
 (B)enlist in the Armed Forces of the United States in accordance with section 504(b)(1)(D) of title 10, United States Code, as added by section 13.
 (2)TravelA conditional permanent resident may travel outside the United States and may be admitted (if otherwise admissible) upon returning to the United States without having to obtain a visa if—
 (A)the alien is the bearer of valid, unexpired documentary evidence of conditional permanent resident status under this Act; and
 (B)the alien’s absence from the United States— (i)was not for a period of 180 days or longer, or for multiple periods exceeding 180 days in the aggregate; or
 (ii)was due to active service in the Armed Forces of the United States.
						(c)Termination of status
 (1)In generalThe Secretary shall immediately terminate the conditional permanent resident status under this Act of any alien who—
 (A)is 18 years of age or older if the Secretary determines that the alien is a postsecondary student who was admitted to an accredited institution of higher education in the United States, but failed to enroll in such institution within 1 year after the date on which the alien was granted conditional permanent resident status under this Act or to remain so enrolled;
 (B)is younger than 18 years of age if the Secretary determines that the alien enrolled in a primary or secondary school as a full-time student, but has failed to attend such school for a period exceeding 1 year during the 5-year period beginning on the date on which the alien was granted conditional permanent resident status under this Act;
 (C)was granted conditional permanent resident status under this Act as an enlistee and— (i)failed to complete basic training and begin active duty service or service in Selected Ready Reserve of the Ready Reserve of the Armed Forces of the United States within 1 year after the date on which the alien was granted conditional permanent resident status under this Act; or
 (ii)has received a dishonorable or other than honorable discharge from the Armed Forces of the United States;
 (D)was granted conditional permanent resident status under this Act as a result of fraud or misrepresentation;
 (E)ceases to meet a requirement under subparagraph (F), (G), (H), or (I) of section 3(a)(1); (F)violated a term or condition of his or her conditional resident status;
 (G)has become a public charge; (H)has not maintained employment in the United States for a period of at least 1 year since the alien was granted conditional permanent resident status under this Act and while the alien was not enrolled as a student in a postsecondary school or institution of higher education or serving in the Armed Forces of the United States; or
 (I)has not completed a combination of employment, military service, or postsecondary school totaling 48 months during the 5-year period beginning on the date on which the alien was granted conditional permanent resident status under this Act.
 (2)Expedited removal for violating conditional permanent resident statusAny alien whose conditional permanent resident status is terminated pursuant to paragraph (1)(E) for failure to meet a requirement described in section 3(a)(1)(H)(iv) shall be subject to expedited removal.
 (3)Return to previous immigration statusAny alien whose conditional permanent resident status under this Act is terminated under paragraph (1) shall return to the immigration status the alien had immediately before receiving conditional permanent resident status under this Act.
 (d)Extension of conditional permanent resident statusThe Secretary shall extend the conditional permanent resident status of an alien granted such status under this Act for an additional 5 years beyond the period specified in subsection (a) if the alien—
 (1)has demonstrated good moral character during the entire period the alien has been a conditional permanent resident under this Act;
 (2)is in compliance with section 3(a)(1); (3)has not abandoned the alien’s residence in the United States by being absent from the United States for a period of 180 days, or multiple periods of at least 180 days, in the aggregate, during the period of conditional permanent resident status under this Act;
 (4)does not have any delinquent tax liabilities; (5)has not received any Federal public benefit; and
 (6)while the alien has been a conditional permanent resident under this Act— (A)has graduated from an accredited institution of higher education in the United States;
 (B)has attended a postsecondary school for not less than 8 semesters;
 (C)(i)has served as a member of a regular or reserve component of the Armed Forces of the United States in an active duty status for at least 3 years; and
 (ii)if discharged from such service, received an honorable discharge; or
 (D)has attended a postsecondary school, served in the Armed Forces of the United States, or maintained employment in the United States for a cumulative total of not less than 48 months.
					5.Removal of conditional basis for permanent residence
 (a)In generalAn alien who has been a conditional permanent resident under this Act for at least 10 years may file an application with the Secretary, in accordance with subsection (c), to remove the conditional basis on permanent residence and to have the alien’s status adjusted to that of an alien lawfully admitted for permanent residence. The application shall include the required fee and shall be filed in accordance with the procedures established by the Secretary.
			(b)Adjudication of application for adjustment of status
 (1)Adjustment of status if favorable determinationIf the Secretary determines that an alien who filed an application under subsection (a) meets the requirements described in subsection (d), the Secretary shall—
 (A)notify the alien of such determination; and (B)adjust the alien’s status to that of an alien lawfully admitted for permanent residence.
 (2)Termination if adverse determinationIf the Secretary determines that an alien who files an application under subsection (a) does not meet the requirements described in subsection (d), the Secretary shall—
 (A)notify the alien of such determination; and (B)terminate the conditional permanent resident status of the alien.
					(c)Time To file application
 (1)In generalApplications for adjustment of status described in subsection (a) shall be filed during the period— (A)beginning 180 days before the expiration of the 10-year period of conditional permanent resident status under this Act; and
 (B)ending— (i)10 years after the date on which conditional permanent resident status was initially granted to the alien under this Act; or
 (ii)after the conditional basis on such status has been removed. (2)Status during pendencyAn alien shall be deemed to be in conditional permanent resident status in the United States during the period in which an application filed by the alien under subsection (a) is pending.
				(d)Contents of application
 (1)In generalEach application filed by an alien under subsection (a) shall contain information to permit the Secretary to determine whether the alien—
 (A)has been a conditional permanent resident under this Act for at least 10 years; (B)has demonstrated good moral character during the entire period the alien has been a conditional permanent resident under this Act;
 (C)is in compliance with section 3(a)(1); and (D)has not abandoned the alien’s residence in the United States.
 (2)PresumptionsFor purposes of paragraph (1)—
 (A)the Secretary shall presume that an alien has abandoned the alien’s residence in the United States if the alien is absent from the United States for more than 365 days, in the aggregate, during the period of conditional permanent resident status under this Act, unless the alien demonstrates that the alien has not abandoned the alien’s residence; and
 (B)an alien who is absent from the United States due to active service in the Armed Forces of the United States has not abandoned the alien’s residence in the United States during the period of such service.
					(e)Citizenship requirement
 (1)In generalExcept as provided in paragraph (2), an alien granted conditional permanent resident status under this Act may not have the conditional basis for permanent residency removed or be adjusted to permanent resident status unless the alien demonstrates to the satisfaction of the Secretary that the alien satisfies the requirements under section 312(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1423(a)(1)).
 (2)ExceptionParagraph (1) shall not apply to an alien who the Secretary determines is unable because of a physical or developmental disability or mental impairment to meet the requirements of such paragraph. The Secretary, in coordination with the Secretary of Health and Human Services and the Surgeon General, shall establish procedures for making determinations under this subsection.
				(f)Payment of Federal taxes
 Not later than the date on which an application is filed under subsection (a) for adjustment of status, the alien shall satisfy any applicable Federal tax liability due and owing on such date.
 (g)Submission of biometric and biographic dataThe Secretary may not adjust the status of an alien under this section unless the alien submits biometric and biographic data, in accordance with procedures established by the Secretary. The Secretary shall provide an alternative procedure for applicants who are unable to provide such biometric or biographic data because of a physical disability or impairment.
			(h)Background checks
 (1)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines appropriate—
 (A)to conduct security and law enforcement background checks of an alien applying for adjustment of status under this section; and
 (B)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for such adjustment of status.
 (2)Completion of background checksThe security and law enforcement background checks required under paragraph (1) shall be completed with respect to an alien, to the satisfaction of the Secretary, before the date on which the Secretary grants adjustment of status to such alien.
 (i)Exemption from numerical limitationsNothing in this section or in any other law may be construed to apply a numerical limitation on the number of aliens who may be eligible for adjustment of status under this section.
 (j)Treatment of aliens meeting requirements for extension of conditional permanent resident statusIf an alien has satisfied all of the requirements under section 3(a)(1) as of the date of the enactment of this Act, the Secretary may cancel the removal of the alien and permit the alien to apply for conditional permanent resident status under this Act. After the initial period of conditional permanent resident status described in section 4(a), the Secretary shall extend such alien’s conditional permanent resident status and permit the alien to apply for adjustment of status in accordance with subsection (a) if the alien has met the requirements under section 4(d) during the entire period of conditional permanent resident status under this Act.
 6.Limitation on parole authoritySection 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended— (a)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and
 (b)by adding at the end the following:  (C)(i)The Secretary of Homeland Security may not use the authority under subparagraph (A) to parole generalized categories of aliens or classes of aliens based solely on—
 (I)nationality; (II)presence or residence in the United States;
 (III)family relationships; or (IV)any other criteria that would cover a broad group of foreign nationals, whether inside or outside of the United States.
 (ii)(I)In this clause, the term advance parole means advance approval for an alien applying for admission to the United States to request at a port of entry in the United States, a preinspection station, or a designated field office of the Department of Homeland Security, to be paroled into the United States under subparagraph (A).
 (II)The Secretary of Homeland Security, in the Secretary’s discretion, may grant an application for advance parole. Approval of an application for advance parole shall not constitute a grant of parole under subparagraph (A). A grant of parole into the United States based on an approved application for advance parole shall not be considered parole for purposes of qualifying for adjustment of status to lawful permanent resident status in the United States under section 245 or 245A.
 (III)The Secretary, in the Secretary’s discretion, may revoke a grant of advance parole to an alien at any time. Such revocation shall not be subject to administrative appeal or judicial review..
			7.Failure to comply with status requirements; visa overstays
 (a)Visa waiver program waiver of rightsSection 217(b) of the Immigration and Nationality Act (8 U.S.C. 1187(b)) is amended to read as follows:
				
 (b)Waiver of rightsAn alien may not be provided a waiver under the program unless the alien— (1)has signed, under penalty of perjury, an acknowledgment confirming that the alien has been notified and understands that he or she will be ineligible for any right to relief under sections 240B, 245, 248, and 249 (other than relief from removal under section 241(b)(3)) and any relief not in effect at the time such acknowledgment is signed, if the alien fails to depart from the United States at the end of the 90-day period for admission;
 (2)has waived any right to review or appeal under this Act of an immigration officer’s determination regarding the admissibility of the alien at a port of entry into the United States; and
 (3)has waived any right to contest, other than on the basis of an application for asylum, any action for removal of the alien..
 (b)Issuance of nonimmigrant visasSection 221(a) of the Immigration and Nationality Act (8 U.S.C. 1201(a)) is amended by adding at the end the following:
				
 (3)The Secretary of State shall ensure that every application for a nonimmigrant visa includes an acknowledgment confirming that the alien—
 (A)has been notified of the terms and conditions of the nonimmigrant visa, including the waiver of rights under subsection (j); and
 (B)understands that he or she will be ineligible for any right to relief under sections 240B, 245, 248, and 249, any relief not in effect at the time such acknowledgment is signed, and from contesting removal, if the alien violates any term or condition of his or her nonimmigrant visa..
 (c)Bars to immigration reliefSection 221 of the Immigration and Nationality Act (8 U.S.C. 1201) is amended by adding at the end the following:
				
					(j)Waiver of rights
 The Secretary of State may not issue a nonimmigrant visa under section 214 to an alien (other than an alien who qualifies for a visa under subparagraph (A) or (G) of such section 101(a)(15), is a VAWA self-petitioner, or qualifies for a visa under the North Atlantic Treaty, signed at Washington April 4, 1949) until the alien has waived any right to relief under sections 240B, 245, 248, and 249 (other than relief from removal under section 241(b)(3)), any form of relief established after the date on which the nonimmigrant visa is issued, and from contesting removal if the alien—
 (1)violates a term or condition of his or her nonimmigrant status; or (2)fails to depart the United States at the end of the alien’s authorized period of stay.
						.
 8.Benefits for relatives of aliens granted conditional permanent resident statusNotwithstanding any other provision of law, nothing in this Act may be construed to provide a spouse, parent, child, or other family member of an alien granted conditional permanent resident status or lawful permanent resident status under this Act with any immigration benefit or special consideration for such relatives to be admitted into or remain in the United States.
		9.Exclusive jurisdiction
 (a)Secretary of Homeland SecurityExcept as provided in subsection (b), the Secretary shall have exclusive jurisdiction to determine eligibility for relief under this Act. If a final order of deportation, exclusion, or removal is entered, the Secretary shall resume all powers and duties delegated to the Secretary under this Act. If a final order is entered before relief is granted under this Act, the Attorney General shall terminate such order only after the alien has been granted conditional permanent resident status under this Act.
 (b)Attorney GeneralThe Attorney General shall have exclusive jurisdiction to determine eligibility for relief under this Act for any alien who has been placed into deportation, exclusion, or removal proceedings, whether such placement occurred before or after the alien filed an application for cancellation of removal and conditional permanent resident status or adjustment of status under this Act. Such exclusive jurisdiction shall continue until such proceedings are terminated.
			10.Confidentiality of information
 (a)ProhibitionExcept as provided in subsection (b), an officer or employee of the United States may not— (1)use the information provided by an individual pursuant to an application filed under this Act to initiate removal proceedings against any person identified in the application;
 (2)make any publication whereby the information provided by any particular individual pursuant to an application under this Act can be identified; or
 (3)permit anyone other than an officer or employee of the United States Government to examine such application filed under this Act.
 (b)Required disclosureThe Attorney General or the Secretary shall disclose the information provided by an individual under this Act and any other information derived from such information to—
 (1)a Federal, State, tribal, or local law enforcement agency, intelligence agency, national security agency, component of the Department of Homeland Security, court, or grand jury in connection with a criminal investigation or prosecution, a background check conducted pursuant to the Brady Handgun Violence Protection Act (Public Law 103–159; 107 Stat. 1536) or an amendment made by that Act, or for homeland security or national security purposes, if such information is requested by such entity or consistent with an information sharing agreement or mechanism; or
 (2)an official coroner for purposes of affirmatively identifying a deceased individual (whether or not such individual is deceased as a result of a crime).
 (c)Fraud in application process or criminal conductNothing in this section may be construed to prevent the disclosure and use of information provided by an alien under this Act to determine whether an alien seeking relief under this Act has engaged in fraud in an application for such relief or at any time committed a crime from being used or released for immigration enforcement, law enforcement, or national security purposes.
 (d)PenaltyAny person who knowingly uses, publishes, or permits information to be examined in violation of this section shall be fined not more than $10,000.
			11.Restriction on welfare benefits for conditional permanent residents
 For purposes of the 5-year eligibility waiting period under section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613), an individual who has met the requirements under section 5 for adjustment from conditional permanent resident status to lawful permanent resident status shall be considered, as of the date of such adjustment, to have completed the 5-year period specified in such section.
 12.GAO reportNot later than 7 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that sets forth—
 (1)the number of aliens who were eligible for cancellation of removal and grant of conditional permanent resident status under section 3(a);
 (2)the number of aliens who applied for cancellation of removal and grant of conditional permanent resident status under section 3(a);
 (3)the number of aliens who were granted conditional permanent resident status under section 3(a); and (4)the number of aliens whose status was adjusted to that of an alien lawfully admitted for permanent residence pursuant to section 5.
 13.Military enlistmentSection 504(b)(1) of title 10, United States Code, is amended by adding at the end the following:  (D)An alien who is a conditional permanent resident (as defined in section 2 of the SUCCEED Act)..
		14.Eligibility for naturalization
 Notwithstanding sections 319(b), 328, and 329 of the Immigration and Nationality Act (8 U.S.C. 1430(b), 1439, and 1440), an alien whose status is adjusted under section 5 to that of an alien lawfully admitted for permanent residence may apply for naturalization under chapter 2 of title III of the Immigration and Nationality Act (8 U.S.C. 310 et seq.) not earlier than 5 years after such adjustment of status.
		